Citation Nr: 1638799	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bronchial asthma prior to October 16, 2014, and in excess of 30 percent thereafter.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial compensable disability rating for hemorrhoids prior to October 16, 2014, and in excess of 10 percent thereafter. 

4.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) of the L4-S1 region prior to October 16, 2014, and in excess of 20 percent thereafter.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  In May 2016, the Veteran was notified that the VLJ who held his August 2013 hearing was no longer employed by the Board.  He was notified that he could request a hearing with a new VLJ but that if he did not respond within 30 days, the Board would assume he did not want another hearing.  The Veteran did not respond to this letter.  38 C.F.R. § 20.717 (2015).

In April 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's April 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to an initial disability rating in excess of 10 percent for lumbar spine DDD and DJD of the L4-S1 region prior to October 16, 2014, and in excess of 20 percent thereafter and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Prior to March 25, 2013, the Veteran's service-connected asthma is not shown to have been productive of an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or that he required daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.

2.  As of March 25, 2013, the Veteran's service-connected asthma is not shown to have been productive of an FEV-1 of 40 to 55 percent predicted or an FEV-1/FVC of 40 to 55 percent, or that he required monthly visits to a physician or at least three courses of systemic corticosteroids per year.  

3.  The Veteran's hearing loss is productive of no more than Level I hearing acuity in each ear.

4.  Prior to October 16, 2014, the Veteran's hemorrhoids were manifested as mild or moderate hemorrhoids.

5.  Since October 16, 2014, the Veteran's hemorrhoids are manifested as large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to March 25, 2013 for asthma have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

2.  Since March 25, 2013, the criteria for a 30 percent rating, but no higher, for asthma have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

3.  The criteria for an initial compensable rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).

4.  The criteria for an initial compensable rating prior to October 16, 2014, and to an initial rating in excess of 10 percent thereafter, for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.114, Diagnostic Code 7336 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in August 2006.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Various post-service medical records from the periods under review are associated with the claims file, and VA examinations have been conducted that are adequate to adjudicate the issues on appeal.

Most recently, the Veteran was afforded VA examinations in October 2014 (pursuant to the April 2014 Board Remand).  See Stegall, 11 Vet. App. 268.  The opinions considered all the pertinent evidence of record, to include the statements of the Veteran, in order to adequately assess the nature and severity of the Veteran's service-connected asthma, bilateral hearing loss, and hemorrhoids.  See Stegall, 11 Vet. App. 268.  Accordingly, the Board finds that the October 2014 examinations are adequate with regard to the appeals of an increased rating for service-connected asthma, bilateral hearing loss, and hemorrhoids.  Additionally, outstanding VA treatment records were associated with the Veteran's claims file.

There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1)-(3).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   	 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Bronchial Asthma

The Veteran's asthma is rated noncompensable prior to October 16, 2014, and 10 percent since that date under 38 C.F.R. § 4.97, Code 6602, for bronchial asthma.  Code 6602 provides for a 10 percent evaluation for bronchial asthma when pulmonary function testing (PFT) shows forced expiratory volume at one second (FEV-1) is 71-80 percent of the predicted amount, or; FEV-1/forced vital capacity (FVC) is 71-80 percent of the predicted amount, or; intermittent inhalational or oral bronchodilator therapy is used.  A 30 percent rating is warranted where FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or there is daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where FEV-1 is 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where FEV-1 of less than 40 percent predicted; FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Code 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96 (d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Code 6602.  As 38 C.F.R. § 4.96 (d)(4) does not explicitly apply to Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

A February 2008 VA examination revealed evidence of an obstructive lung defect.  The examiner documented that the asthma was well-controlled with intermittent inhalational therapy.  There was no evidence of rhinitis, sinusitis, mucosal lesions or mucosal roughening.  The Veteran's nasal examination was noted to be within normal limits.  There was no evidence of turbinate hypertrophy.  His larynx, pharynx, and cord function were all also within normal limits.  Pulmonary function testing revealed an obstructive lung defect with a significant response to bronchodilators.  The examiner reported no functional limitations or impairments associated with the asthmatic condition.  The Veteran was diagnosed with bronchial asthma.

A December 2008 private treatment record from Dr. M. A. at the Lung and Sleep Clinic shows that Veteran underwent pulmonary function testing.  Such revealed that the Veteran had shortness of breath and a history of asthma and smoking.  He had normal spirometry except FEF 25-75, he had great improvement with the bronchodilator; lung volume was normal except RV and RV/TLC were suggestive of hyperinflation and air trapping; and DLCO was normal and MEP was at -68 centimeters of water and MEP 104 centimeters of water, which were appropriate.   

A February 2009 private treatment record from Dr. M. A. shows that the Veteran was seen for asthma, allergies, and shortness of breath.  The Veteran reported daily use of Albuterol.  He had a lot of allergies.  Examination of his lungs revealed that the Veteran had severe prolonged expiratory phase.  The impression was asthma, immunoglobulin E (IgE) mediated, currently moderate persistent, allergic rhinitis, and shortness of breath.  A later February 2009 treatment record reflects that the Veteran had acute sinusitis and acute bronchitis.

Upon VA examination in October 2012, the Veteran's pulmonary function test revealed forced expiratory volume in one second (FEV-1) of 77 percent of predicted value and FEV-1 to forced vital capacity (FEV-1/FVC) of 100 percent.

A March 2013 VA treatment record shows findings of chronic obstructive pulmonary disease (COPD) with treatment consisting of Albuterol.  The Veteran indicated having shortness of breath with activity.  The examiner indicated symptoms were improved with medication, and indicated treatment with Albuterol and Tiotropium.  Upon VA treatment in March 2013, the Veteran presented to the clinic for COPD testing.  The spirometry report showed FEV-1 of 59 percent, FVC of 64 percent, and FEV-1/FVC ratio of 92 percent.  

The Veteran was most recently afforded a VA examination in October 2014.  The Veteran reported his inhalational treatment was primarily for his chronic obstructive pulmonary disease.  Pulmonary function testing reported FEV-1 of 66 percent predicted and FEV-1/FVC of 94 percent. 

Upon review of all the evidence of record, the Board finds that the earliest date as of which it is ascertainable that an increase in the Veteran's bronchial asthma had occurred is not necessarily the date of the October 2014 VA examination.  Instead, the Board notes that the March 2013 spirometry report shows an FEV-1 of 59 percent; thus, warranting a rating of 30 percent for the Veteran's asthma disability since the date of the March 25, 2013 VA treatment record.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that the earliest date that it became ascertainable that the Veteran's asthma disability increased to a level warranting a 30 percent rating was March 25, 2013, and not the date of the October 2014 VA examination.  

However, the Board finds that the Veteran's asthma disability does not warrant a rating in excess of 10 percent prior to March 25, 2013.  Results of PFT performed during this period do not show FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent.  At worst, the Veteran had PFT results of FEV-1 of 77 percent predicted and FEV-1/FVC of 100 percent predicted during the October 2012 VA examination.  These levels of PFT results are contemplated by the already assigned 10 percent rating.  Additionally, the record shows that the Veteran's asthma required inhalational bronchodilator therapy at most on an intermittent basis.  See February 2008 VA examination.  There is no evidence that he used it on a daily basis as contemplated by the 30 percent disability rating.  Treatment records also did not show monthly visits for care of exacerbations.

The Board further finds that a rating in excess of 30 percent beginning March 25, 2013 is not warranted.  In reaching this conclusion, significant weight is accorded to the findings of inhalational or oral bronchodilator therapy, and from the PFTs currently of record, none of which fall within the prescribed ranges for a higher rating (FEV-1 of 40-55 percent predicted or FEV-1/FVC of 40-55 percent).  Moreover, the medical record does not show intermittent courses of systemic corticosteroids, totaling at least three a year, or at least monthly visits to a physician for required care of exacerbations.  

Accordingly, a rating in excess of 10 percent prior to March 25, 2013 and a rating in excess of 30 percent from that date for the Veteran's service-connected asthma must be denied.

Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. 3 8 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

The Veteran underwent VA examination in February 2008.  He reported that being in a crowded room with a lot of people talking caused him the most difficulty with his hearing as he would be unable to hear the person he was talking to.  Examination showed puretone thresholds of 35, 30, 45, and 50 decibels in the right ear and 30, 30, 60, and 60 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 40 decibels in the right ear and 45 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable percent rating is assigned under Table VII.  The Board notes that the February 2008 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

A March 2009 letter from private clinical audiologist, Dr. D. H., reflects that the Veteran was seen for a hearing evaluation.  He started the process of obtaining a hearing aid through the VA, but wanted a second opinion regarding amplification.  He indicated having a history of noise exposure as he worked on the flight line while in the military.  Test results indicated a mild to moderately severe sensorineural hearing loss mostly in-the high frequencies, with fairly good discrimination bilaterally.  He was a candidate for binaural amplification using the open fit technology.  Dr. D. H. recommended hearing aids with noise reduction and directional microphones.

An October 2012 VA examination showed puretone thresholds of 20, 30, 60, and 55 decibels in the right ear and 20, 35, 65, and 60 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 41 decibels in the right ear and 45 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right and left ears.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable percent rating is assigned under Table VII.  The Board notes that the February 2008 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

An October 2013 private audiology report reflects that the Veteran was seen by Dr. A. M. at the West Texas Rehabilitation Center for a hearing evaluation.  He reported increasing difficulty understanding people.  Examination showed puretone thresholds of 25, 40, 70, and 70 decibels in the right ear and 30, 45, 75, and 70 decibels in the left ear at the specified frequencies.  The average puretone threshold was 51.25 decibels in the right ear and 55 decibels in the left ear.  Word recognition scores were given as 85 percent in the right ear and 88 percent in the left ear.  The speech recognition test used was identified as the CID-W22 test.  The Board notes that this October 2013 hearing test cannot be used to derive the schedular rating assignable under Table VI because the Maryland CNC test was not used for the speech recognition test.  See 38 C.F.R. § 4.85 (a).  Nor can the Board resolve reasonable doubt in the Veteran's favor to assume that the Maryland CNC test was used because the examination report affirmatively identified the test used, which was not the Maryland CNC test.  Moreover, there is no basis to chart these results against Table VIA because the audiometry results do not reflect an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, and the audiologist did not certify that it would not be appropriate to use the speech discrimination test because of language difficulties, inconsistent speech discrimination scores, or other reasons.  See 38 C.F.R. § 4.85 (c).  Because this test does not conform to the requirements for how an audiological examination must be conducted for VA purposes, the October 2013 hearing test does not provide an evidentiary basis for assigning a compensable disability rating. 

An October 2014 VA audiological examination showed puretone thresholds of 25, 30, 65, and 70 decibels in the right ear and 25, 40, 70, and 65 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 48 decibels in the right ear and 50 decibels in the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable percent rating is assigned under Table VII.  The Board notes that the October 2014 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

Accordingly, the evidence is not sufficient to demonstrate that the Veteran's hearing loss meets the criteria for a compensable rating during the pendency of the appeal.  38 C.F.R. § 4.85.

As the preponderance of the evidence is against the claim for an initial compensable rating for hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Hemorrhoids

The Veteran's service-connected hemorrhoids currently are rated as noncompensable prior to October 16, 2014, and 10 percent disabling since October 16, 2014.  His hemorrhoids have been rated under 38 C.F.R. § 4.114, DC 7336, which provides ratings for internal or external hemorrhoids.  A noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent disability rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The Board notes that the terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

A February 2008 VA examination revealed a diagnosis of external hemorrhoids with bleeding.  He suffered from anal skin tags associated with his hemorrhoids.  The Veteran reported that he had recurrent bleeding rectal skin tags that occurred two to three times a month and were not painful.  Examination was negative for thrombosis.

Private treatment records reflect that the Veteran had a history of hemorrhoids.
During the Veteran's October 2012 VA examination, he reported having hemorrhoids while in service.  He further reported that he used to have inflammation of the hemorrhoids and frequent bleeding.  However, he had not had any problems with hemorrhoids in at least five years.  He reported that he did have a skin tag residual.  His treatment plan did not include taking continuous medication.  Examination revealed that he did not have external hemorrhoids and only skin tags.  Specifically, he had the appearance of an external skin tag.  Alongside of the skin was another lesion with whitish papules, characteristic of anal warts.  He did not have any scars. 

Upon VA examination in October 2014, the Veteran reported that he did not have any history of surgery for his hemorrhoids.  Although he had bleeding in the past, he stated that lately there had been no bleeding and he did not have near the pain or discomfort that he did have a few years ago.  He did report having severe itching at times, but that ointment really helped.  The Veteran stated there had been no change in his condition in the past two years since his last VA examination in October 2012 or it was at least no worse.  His treatment plan included taking continuous medication of an ointment a few days every month or two.  Upon physical examination, the Veteran was found to have large external hemorrhoids and excessive redundant tissue.  The Veteran only has one large external hemorrhoid.  

In conclusion, the October 2014 VA examiner found that the Veteran had large hemorrhoids that were not thrombotic.  The examiner noted that the Veteran's hemorrhoid disability was not manifested by persistent bleeding or secondary to anemia.

In this case, the Board finds that prior to October 16, 2014, the Veteran's disability more nearly approximates mild or moderate hemorrhoids.  The weight of the evidence does not establish that the Veteran's disability has been manifested by either large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, or evidencing frequent recurrences or by persistent bleeding with secondary anemia or fissures.  In this regard, at the February 2008 VA examination, the Veteran was diagnosed with external hemorrhoids with bleeding.  He suffered from anal skin tags associated with his hemorrhoids.  The Veteran reported that he had recurrent bleeding rectal skin tags that occurred two to three times a month and were not painful.  The February 2008 VA examiner specifically found no thrombosis.  Thus, the Veteran's hemorrhoids were not described as large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, or evidencing frequent recurrences.  In addition, at the October 2012 VA examination, while the Veteran reported a history of hemorrhoids, he further reported that he had not had any problems with hemorrhoids in the last five years.  Indeed, examination revealed that he did not have external hemorrhoids and only skin tags.  Thus, even contemplating the Veteran's symptoms and statements asserting intermittent or recurrent hemorrhoids throughout the appeal period, the evidence does not establish that the Veteran's symptoms more nearly approximate a compensable rating under the diagnostic criteria.  

The Board also finds that since October 16, 2014, there is no evidence that the Veteran's hemorrhoids warrant a rating greater than 10 percent.  In order to warrant a rating greater than 10 percent there needs to be evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  At the October 2014 VA examination, the VA examiner found that the Veteran's hemorrhoid disability was not manifested by persistent bleeding or secondary to anemia, or with fissures.  Thus, the Board finds that the Veteran's hemorrhoids do not warrant a rating greater than 10 percent since October 16, 2014. 

All Issues

The Board has carefully considered the Veteran's pleadings regarding his symptoms, to include shortness of breath on exertion due to asthma; pain, itching and bleeding due to hemorrhoids; and difficulty hearing, and acknowledges his assertions that his disabilities are more severe than presently contemplated by the ratings. 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his disorders, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  Robinson v. Shinseki, 557 F.3d 1355 (2009). 

Competent evidence concerning the nature and extent of the Veteran's disabilities has, however, been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disabilities are evaluated.

Extraschedular Consideration

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected disabilities on appeal.   See Bagwell v. Brown, 9 Vet. App. 15 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.  

Here, the Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The Veteran reported difficulty hearing and communicating in busy environments.  This is simply a result of the symptom of reduced hearing acuity which is expressly considered by the schedular rating criteria.  He also reported pain, itching and bleeding due to his hemorrhoids.  The Board finds that the Veteran's reported symptoms are reasonably encompassed by the rating criteria's contemplation of "mild to moderate" hemorrhoids, and the rating criteria allow for higher ratings when more severe symptomatology is shown, such as when hemorrhoids are irreducible or cause excess bleeding.  The Veteran's asthma is primarily manifested by shortness of breath on exertion, which is expressly contemplated by the pulmonary function testing used to rate the disability under the schedular rating criteria.  There is no evidence in the record of an exceptional or unusual clinical picture as it relates to the Veteran's service-connected disabilities on appeal.  Rather, his description of his symptomatology is consistent with the degree of disability addressed by each of his evaluations.  

The Board takes further notice that the Veteran is currently service-connected for other disabilities aside from his hemorrhoids, asthma, and bilateral hearing loss.  Here, the Veteran has not asserted, and the evidence does not indicate, that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson, 762 F.3d 1362; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions. 

Thus, the Board finds the schedular rating criteria contemplate the Veteran's symptoms for his service-connected hemorrhoids, asthma, and bilateral hearing loss and has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. §3.321(b) (1) is not warranted. 


ORDER

An initial disability rating in excess of 10 percent for bronchial asthma prior to March 25, 2013 is denied.

Since March 25, 2013, a disability rating of 30 percent, but no higher, for bronchial asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable disability rating for bilateral hearing loss is denied.

An initial compensable disability rating for hemorrhoids prior to October 16, 2014, and in excess of 10 percent thereafter is denied.



REMAND

Lumbar Spine

Following the October 2014 VA lumbar spine examination and the most recent, November 2015 supplemental statement of the case (SSOC), the Veteran submitted a June 2016 DBQ completed by a private examiner.  The examiner noted that the Veteran was unable to perform range of motion testing because he had balance problems and risked falling.  The Board finds that a new examination is necessary as it is unclear if the Veteran's balance problems are an additional symptom of his service-connected lumbar spine or a separate condition.

TDIU

Pursuant to the April 2014 Board remand, the Board noted that "the Veteran stated in an October 2010 statement that he was currently unemployed and referenced his service-connected disabilities.  The October 2012 VA examiner indicated that several of the Veteran's service-connected disabilities interfered with his employment; however, no opinion was provided as to how the Veteran's service-connected disabilities affect his employment and there is no medical evidence assessing whether the Veteran's service connected disabilities, in the aggregate, preclude meaningful employment."  Thus, the Board found that an examination was necessary.  

VA examinations and an opinion regarding TDIU were obtained in October 2014.  However, the Veteran told the VA examiner that he did not request entitlement to a TDIU and currently did not want to be considered unemployable.  The examiner then stated that "while we all agree that [the Veteran] should not be employed with a job that mandates him to walk many flights of stairs daily, he is currently able to do his job and told me that he does not want to be considered for TDIU and so based on this, I do not think that I should voice an opinion against his best wishes and so my common sense opinion must be that no, he is not currently unemployable."

Following the October 2014 VA examination, the Veteran submitted an application for entitlement to a TDIU in May 2016.  He also submitted a form requesting employment information in connection with his TDIU claim.  After review, the Board finds a new TDIU opinion must be obtained.  Moreover, the Board notes that there is some question as to when the Veteran stopped working, so the Veteran should be asked to resubmit a new VA Form 21-8940 outlining his employment history through the present time.  The Board further notes clarification is needed regarding his monthly and yearly income.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete a current VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service-connected lumbar spine disability.  The examiner must review the entire claims file, to include all electronic files. 

After examining the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any balance problems are related to the service-connected lumbar spine disability.  The examiner is to address the June 2016 DBQ examination report indicating that the Veteran had balance problems rendering him unable to perform range of motion testing.

The examination report must include a complete rationale for any opinion expressed.

3. Schedule the Veteran for an examination by an appropriate medical professional to determine the impact that his service-connected disabilities have on his employability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to describe the occupational impairment caused by the Veteran's service-connected disabilities.  Consideration must be given to the Veteran's education, special training, and previous work experience but not to nonservice-connected disability.

The examination report must include a complete rationale for all opinions expressed. 

4. Following any additional indicated development, the originating agency should readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


